             Case: 1:21-cv-03452 Document #: 1 Filed: 08/25/20 Page 1 of 7 PageID #:1



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
   RANDALL PARTEN, individually; ILESSE
10 CONDOMINIUM ASSOCIATION; G. LEE                     No. _______________
   FINLEY,
11
                                                       NOTICE OF REMOVAL OF ACTION
12                                         Plaintiffs, PURSUANT TO 28 U.S.C. §§ 1332(A) AND
                                                       1441 ET SEQ.
13                          vs.
                                                       [DIVERSITY JURISDICTION]
14 V4L, aka Vapor4life; JOHN DOE 1; JOHN
   DOE 2; JOHN DOE 3,                                REMOVED FROM THE SUPERIOR
15                                                   COURT OF WASHINGTON FOR THE
16                                       Defendants. COUNTY OF WHATCOM
                                                     CASE NO.: 20-2-00653-37
17

18            PLEASE TAKE NOTICE that Defendant VAPOR 4 LIFE HOLDINGS, INC.

19 (“Defendant”), incorrectly named as V4L, aka Vaporlife, by and through its undersigned

20 attorneys, submits this Notice of Removal based on diversity of citizenship in accordance

21 with 28 U.S.C. § 1446, because, under 28 U.S.C. § 1332(a), this action is between citizens of

22
     different States and the matter in controversy exceeds the sum or value of $75,000, exclusive
23
     of interest and costs. Defendant respectfully represents as follows:
24
              1.       Plaintiffs RANDALL PARTEN, Individually, IDLESSE CONDOMINIUM
25
     ASSOCIATION, and G. LEE FINLEY (“Plaintiffs”), commenced the above-captioned action
26

     NOTICE OF REMOVAL – 1                                                     901 FIFTH AVENUE, SUITE 1700
     JMS6865.001/3649034x                                                      SEATTLE, WASHINGTON 98164
                                                                                  TELEPHONE: (206) 623-4100
                                                                                     FAX: (206) 623-9273
             Case: 1:21-cv-03452 Document #: 1 Filed: 08/25/20 Page 2 of 7 PageID #:2



 1 by filing a Summons (60 Days), and a Complaint and Demand for Jury Trial, in the Superior

 2 Court of Washington, County of Whatcom (the “State Court”) on or about July 24, 2020. A

 3
     true and correct copy of the Summons is attached as Exhibit A. A true and correct company
 4
     of the Complaint and Demand for Jury Trial is attached as Exhibit B.
 5
                                     Complete Diversity of Citizenship
 6
              2.       Upon information and belief, and as set forth in the Complaint, Plaintiff
 7

 8 RANDALL PARTEN is an individual and citizen of the State of Washington. (Compl., Ex.

 9 B, ¶ 1.)

10            3.       Upon information and belief, and as set forth in the Complaint, Plaintiff
11
     IDLESSE CONDOMINIUM ASSOCIATION, sometimes referred to by Plaintiffs as
12
     IDLESSE CONDOMINIUM ASSOCIATIONS, is a corporation incorporated, and with its
13
     principal place of business, in the State of Washington. (Compl., Ex. B, ¶ 2; see
14
     https://opengovwa.com/corporation/602538642 (website last visited 8/25/20) (print-out
15

16 attached as Ex. C.)

17            4.       VAPOR 4 LIFE HOLDINGS, INC. is a corporation incorporated in the State

18 of Illinois, with its principal place of business in the State of Illinois.

19            5.       The citizenship of John Does 1, 2, and 3 is disregarded for purposes of
20
     diversity of citizenship. 28 U.S.C. § 1441(b)(1).
21
              6.       Accordingly, complete diversity of citizenship exists for purposes of 28 U.S.C.
22
     § 1332(a).
23
                                          Amount in Controversy
24

25            7.       Plaintiffs do not specify an amount of damages sought; however, a reasonable

26 person reading the Complaint would conclude that Plaintiffs seek damages in an amount

     NOTICE OF REMOVAL – 2                                                         901 FIFTH AVENUE, SUITE 1700
     JMS6865.001/3649034x                                                          SEATTLE, WASHINGTON 98164
                                                                                      TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
             Case: 1:21-cv-03452 Document #: 1 Filed: 08/25/20 Page 3 of 7 PageID #:3



 1 greater than $75,000, exclusive of interests and costs. See Western District of Washington

 2 Local Civil Rule 101(a); McGill v. Crump Life Ins. Services, Inc., No. C15-0600 RSM, 2015

 3
     WL 1759231, at *2 (W.D. Wa. Apr. 17, 2015) (stating that under LCR 101(a), where the
 4
     plaintiff does not specify an amount of damages, court may consider whether it is facially
 5
     apparent from the Complaint that the minimum jurisdictional requirement is more likely than
 6
     not met).
 7

 8            8.        Plaintiffs allege that a product, the “Auto Vapor Zeus Kit,” manufactured and

 9 sold by Defendant was defective and caused a fire on May 5, 2017 at Plaintiff RANDALL

10 PARTEN’s home, located at 8112 Birch Bay Drive, #25, in Blaine, Washington. (Compl., Ex.

11
     B., ¶¶ 10–14, 43, 46.)
12
              9.       Plaintiffs claim the fire “fully engulfed” Plaintiff RANDALL PARTEN’s
13
     residence, then spread to a two-story storage building owned by Plaintiff IDLESSSE
14
     CONDOMINIUM ASSOCIATION (referred to by Plaintiffs as the “HOA”), destroying both
15

16 buildings and their entire contents. (Id. ¶ 24.)

17            10.      Plaintiffs allege the fire damaged automobiles and other nearby buildings,

18 including Plaintiff IDELESSE CONDOMINIUM ASSOCIATION’s pool and associated

19 structures, as well as “ a significant quantity of personal property” belonging to it or its

20
     members, including several small watercraft, groundskeeping tools, a freezer, pool equipment,
21
     and power tools. (Id. ¶¶ 25, 28.)
22
              11.      Plaintiffs allege that the fire destroyed a Harley Davidson Fatboy motorcycle,
23
     two kayaks, crab traps, woodworking equipment, and power tools owned by Plaintiff G. LEE
24

25 FINLEY, and “a significant quantity of personal property” . (Id. ¶ 27.)

26

     NOTICE OF REMOVAL – 3                                                         901 FIFTH AVENUE, SUITE 1700
     JMS6865.001/3649034x                                                          SEATTLE, WASHINGTON 98164
                                                                                      TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
             Case: 1:21-cv-03452 Document #: 1 Filed: 08/25/20 Page 4 of 7 PageID #:4



 1            12.      In addition to the foregoing property damage, Plaintiffs allege that Plaintiff
 2 RANDALL PARTEN suffered smoke inhalation, serious burns, and lacerations, was

 3
     hospitalized “for a considerable period of time,” lost earnings, incurred “significant” medical
 4
     expenses, and is permanently disfigured. (Id. ¶¶ 29, 33, 37.)
 5
              13.      Plaintiff RANDALL PARTEN seeks recovery of general damages, including
 6
     for pain and suffering, special damages, including for future medical care and lost earning
 7

 8 capacity, and for property damage. (Id. at p. 15.)

 9            14.      Plaintiffs IDLESSE CONDOMINIUM ASSOCIATION and G. LEE FINLEY

10 seek recovery of property damage. (Id. at pp. 15–16.)

11
              15.      Plaintiffs’ allegations facially establish that the amount in controversy exceeds
12
     $75,000, exclusive of interest and costs, since Plaintiffs seek damages for a completely
13
     destroyed condominium, extensive additional damage to real property, and lost personal
14
     property, including a motorcycle and watercraft. In addition, Plaintiff RANDALL PARTEN
15

16 seeks personal injury damages for permanent disfigurement and pain and suffering, as well as

17 recovery of medical expenses following hospitalization for a “considerable” period of time,

18 and lost earning capacity.

19            16.      According to the real estate website REDFIN, a condominium next to the one
20
     allegedly destroyed in the fire (8112 Birch Bay Dr. #24) is pending for sale, having been
21
     listed at the price of $350,000. (See https://www.redfin.com/WA/Blaine/8112-Birch-Bay-Dr-
22
     98230/unit-24/home/15772622 (last visited 8/25/20) (print-out attached as Ex. D.) The value
23
     of the destroyed condominium alone, therefore, more likely than not exceeds the minimum
24

25 amount in controversy, without including amounts for other alleged damage to real and

26 personal property, and for personal injuries.

     NOTICE OF REMOVAL – 4                                                           901 FIFTH AVENUE, SUITE 1700
     JMS6865.001/3649034x                                                            SEATTLE, WASHINGTON 98164
                                                                                        TELEPHONE: (206) 623-4100
                                                                                           FAX: (206) 623-9273
             Case: 1:21-cv-03452 Document #: 1 Filed: 08/25/20 Page 5 of 7 PageID #:5



 1                  Timeliness, Venue, and Compliance with Procedural Requirements
 2            17.      Pursuant to 28 U.S.C. §§ 1441(b), removal must be made within 30 days of
 3
     service or receipt of the pleadings by Defendant. Defendant was served on July 27, 2020.
 4
     Therefore, this Notice of Removal is timely.
 5
              18.      Removal to the United States District Court for the Western District of
 6
     Washington at Seattle is proper based on 28 U.S.C. 1441(a), as it is the district and division
 7

 8 embracing where the action is pending.

 9            19.      Pursuant to 28 U.S.C. 1446(d), a true and correct copy of this Notice of

10 Removal is being filed this date with the Clerk of the Superior Court of Washington, County

11
     of Whatcom.
12
              20.      Prompt written notice of this removal is being served upon Plaintiffs’ counsel.
13
              21.      Nothing is this Notice of Removal shall be interpreted as a waiver or
14
     relinquishment of Defendant right to assert any defense or affirmative matter, whether
15

16 pursuant to Fed. R. Civ. P. 8(c), Fed. R. Civ. P. 12(b), or otherwise, including, but not limited

17 to, the defenses of insufficient process, insufficient service of process, personal jurisdiction,

18 failure to state a claim upon which relief can be granted, res judicata, or other factual or

19 affirmative defenses.

20
              22.      Should Plaintiffs move to remand this action, Defendant respectfully requests
21
     an opportunity to respond more fully in a supplemental memorandum.
22
              23.      Defendant demands a jury trial.
23
              WHEREFORE, Defendant VAPOR 4 LIFE HOLDINGS, INC. hereby submits notice
24

25 that the above matter is removed from the Superior Court of the State of Washington for the

26

     NOTICE OF REMOVAL – 5                                                          901 FIFTH AVENUE, SUITE 1700
     JMS6865.001/3649034x                                                           SEATTLE, WASHINGTON 98164
                                                                                       TELEPHONE: (206) 623-4100
                                                                                          FAX: (206) 623-9273
             Case: 1:21-cv-03452 Document #: 1 Filed: 08/25/20 Page 6 of 7 PageID #:6



 1 County of Whatcom to the United States District Court for the Western District of

 2 Washington at Seattle, in accordance with the provisions of 28 U.S.C. §§1441 and 1446.

 3
              DATED this 25th day of August, 2020.
 4

 5
                                         s/ John M. Silk
 6
                                         John M. Silk, WSBA No. 15035
 7                                       WILSON SMITH COCHRAN DICKERSON
                                         901 Fifth Avenue, Suite 1700
 8                                       Seattle, WA 98164-2050
 9                                       (206) 623-4100 telephone
                                         (206) 623-9273 facsimile
10                                       silk@wscd.com
                                         Attorneys for Defendant V4L, aka Vapor4life
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF REMOVAL – 6                                                   901 FIFTH AVENUE, SUITE 1700
     JMS6865.001/3649034x                                                    SEATTLE, WASHINGTON 98164
                                                                                TELEPHONE: (206) 623-4100
                                                                                   FAX: (206) 623-9273
             Case: 1:21-cv-03452 Document #: 1 Filed: 08/25/20 Page 7 of 7 PageID #:7



 1                                  CERTIFICATE OF SERVICE
 2       The undersigned certifies that under penalty of perjury under the laws of the State of
 3 Washington that on the below date I caused to be served the foregoing document on:

 4 Attorney for Plaintiffs
   Lee Finley
 5 Finley & Associates, P. C.
   1818 Waterford Lane
 6 Richardson, TX 75082
   ( ) Via U.S. Mail
 7
   ( ) Via Facsimile
 8 ( ) Via Hand Delivery
   (X) Via Email/ECF: leefinley@finleypc.com
 9

10
              SIGNED this 25th day of August, 2020, at Seattle, Washington.
11

12
                                                 s/ Traci Jay
13                                               Traci Jay

14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF REMOVAL – 7                                                    901 FIFTH AVENUE, SUITE 1700
     JMS6865.001/3649034x                                                     SEATTLE, WASHINGTON 98164
                                                                                 TELEPHONE: (206) 623-4100
                                                                                    FAX: (206) 623-9273
